DETAILED ACTION
This action is in response to the initial filing of Application no. 17/332,898 on 05/27/2021.
Claims 2 – 21 are still pending in this application, with claims 2, 10 and 18 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that the prior art (of record and uncovered from search) fails to teach or suggest in reasonable combination the limitations recited in the independent claims. Furthermore,
Adiga et al. (“On the Use of WaveNet as a Statistical Vocoder”) (whole document) discloses a decoder using an auto-regressive generative neural network (WaveNet) which is conditioned on acoustic parameters to sample a speech sample from possible speech sample as a speech sample. Yet, Adiga fails to teach the following limitation recited in the independent claims: a device obtaining a bitstream of parameters characterizing spoken speech over a data network and generating a conditioning sequence from the parameters.
Both Sotelo et al. (“Char2Wav”) (whole document) and Bonafonte et al. (“Spanish Statistical Parametric Speech Synthesis using a Neural Vocoder”) (whole document) disclose a decoder using an auto-regressive generative neural network (SampleRNN) which is conditioned on acoustic parameters to sample a speech sample from possible speech samples as a speech sample in a TTS application, wherein the TTS functionality is separated into an acoustic feature generation process and a speech synthesis process using the acoustic features. Although Endrenkin (US 2017/0092258) discloses the inventive concept of separating a TTS functionality between a client device which outputs the synthetic speech and a server which converts the text to speech (including extracting vocoder features) ([0036 – 0079]), a combination of Endrenkin and Sotelo or Endrenkin and Bonafante would fail to teach or suggest the client device obtaining a bitstream of parameters (e.g. vocoder features) characterizing spoken speech over a data network from the server and generating a conditioning sequence from the parameters as recited by the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   1 – 28 of U.S. Patent No. US 11,024,321Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application

2. (New) A method performed by one or more data processing apparatus on a client device, the method comprising: obtaining, by the client device, a bitstream of parameters characterizing spoken speech over a data communication network; generating, by the client device and from the parameters, a conditioning sequence; generating, by the client device, a reconstruction of the spoken speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each decoder time step: processing a current reconstruction sequence using an auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the decoder time step, and wherein the auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the auto- regressive generative neural network on at least a portion of the conditioning sequence; and sampling a speech sample from the possible speech sample values as the speech sample at the decoder time step.

3. (New) The method of claim 2, wherein the parameters are parametric coding parameters that comprise one or more of spectral envelope, pitch, or voicing level.

4. (New) The method of claim 3, wherein the parametric coding parameters are lower-rate than the conditioning sequence, and wherein generating the conditioning sequence comprises repeating parameters at multiple time steps to extend the bandwidth of the parametric coding parameters.

5. (New) The method of claim 2, wherein the decoder auto-regressive generative neural network is a convolutional neural network.

6. (New) The method of claim 2, wherein the decoder auto-regressive generative neural network is a recurrent neural network.

7. (New) The method of claim 2, wherein the speech samples in the current reconstruction sequence include at least one speech sample that was entropy decoded rather than generated using the decoder neural network.

8. (New) The method of claim 2, wherein the bitstream of parameters is transmitted by a different client device over the data communication network.

9. (New) The method of claim 8, wherein the different client device is configured to process, at an encoder computer system and using a parametric speech coder, input speech to generate the parameters characterizing the input speech.

10. (New) A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement a decoder computer system, the decoder computer system configured to: obtain a bitstream of parameters characterizing spoken speech over a data communication network; generate, from the parameters, a conditioning sequence; generate a reconstruction of the spoken speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each decoder time step: process a current reconstruction sequence using an auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the decoder time step, and wherein the auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the auto- regressive generative neural network on at least a portion of the conditioning sequence; and sample a speech sample from the possible speech sample values as the speech sample at the decoder time step.

11. (New) The system of claim 10, wherein the parameters are parametric coding parameters that comprise one or more of spectral envelope, pitch, or voicing level.

12. (New) The system of claim 11, wherein the parametric coding parameters are lower-rate than the conditioning sequence, and wherein generating the conditioning sequence comprises repeating parameters at multiple time steps to extend the bandwidth of the parametric coding parameters.

13. (New) The system of claim 10, wherein the decoder auto-regressive generative neural network is a convolutional neural network.

14. (New) The system of claim 10, wherein the decoder auto-regressive generative neural network is a recurrent neural network.

15. (New) The system of claim 10, wherein the speech samples in the current reconstruction sequence include at least one speech sample that was entropy decoded rather than generated using the decoder neural network.

16. (New) The system of claim 10, wherein the bitstream of parameters is transmitted by an encoder computer system over the data communication network.

17. (New) The system of claim 10, wherein the encoder computer system is configured to process, using a parametric speech coder, input speech to generate the parameters characterizing the input speech.

18. (New) One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to implement a decoder computer system, the decoder computer system configured to: obtain a bitstream of parameters characterizing spoken speech over a data communication network; generate, from the parameters, a conditioning sequence; generate a reconstruction of the spoken speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each decoder time step: process a current reconstruction sequence using an auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the decoder time step, and wherein the auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the auto- regressive generative neural network on at least a portion of the conditioning sequence; and sample a speech sample from the possible speech sample values as the speech sample at the decoder time step.

19. (New) The non-transitory computer storage media of claim 18, wherein the parameters are parametric coding parameters that comprise one or more of spectral envelope, pitch, or voicing level, and that are lower-rate than the conditioning sequence, and wherein generating the conditioning sequence comprises repeating parameters at multiple time steps to extend the bandwidth of the parametric coding parameters.

20. (New) The non-transitory computer storage media of claim 18, wherein the decoder auto- regressive generative neural network is a recurrent neural network.

21. (New) The non-transitory computer storage media of claim 18, wherein the bitstream of parameters is transmitted by an encoder computer system over the data communication network, the encoder computer system configured to process, using a parametric speech coder, input speech to generate the parameters characterizing the input speech.
US 11,024,321

1. A method comprising: processing, at an encoder computer system and using a parametric speech coder, input speech to determine parametric coding parameters characterizing the input speech; generating, by the encoder computer system and from the parametric coding parameters, a conditioning sequence; processing, at the encoder computer system, an input speech sequence that comprises a respective observed sample from the input speech at each of the plurality of time steps using an encoder auto-regressive generative neural network to compute a respective probability distribution for each of the plurality of time steps, wherein, for each time step, the auto-regressive generative neural network is conditioned on at least a portion of the conditioning sequence; determining, at the encoder computer system and from the probability distributions for a first set of time steps of the plurality of time steps, that a decoder auto-regressive generative neural network will not perform poorly in reconstructing the input speech at the time steps in the first set of time steps when conditioned on at least the portion of the conditioning sequence; and in response, providing, at the encoder computer system, parametric coding parameters corresponding to the first set of time steps to a decoder computer system for use in reconstructing the input speech at the time steps in the first set of time steps.

2. The method of claim 1, further comprising: determining, at the encoder computer system and from the probability distributions for a second set of time steps of the plurality of time steps, that the decoder auto-regressive generative neural network will perform poorly in reconstructing the input speech at the time steps in the second set of time steps when conditioned on at least a portion of the conditioning sequence; and in response: entropy coding, at the encoder computer system and using the probability distributions for the second set of time steps, the speech at the time steps in the second set of time steps to generate entropy coded data for the first set of time steps; and providing, at the encoder computer system, the entropy coded data to the decoder computer system for use in reconstructing the input speech corresponding to the first set of time steps.

3. The method of claim 1, wherein determining, from the probability distributions for a first set of time steps of the plurality of time steps, that a decoder auto-regressive generative neural network will not perform poorly in reconstructing input speech corresponding to the first set of time steps when conditioned on the conditioning data at the first set of time steps, comprises: determining that the decoder auto-regressive generative neural network will not perform poorly in reconstructing input speech at a particular time step in the first set of time steps based on the score assigned to the observed sample at the particular time step in the probability distribution for the particular time step.

4. The method of claim 1, wherein the parametric coding parameters comprise one or more of spectral envelope, pitch, or voicing level.

5. The method of claim 1, wherein the encoder auto-regressive generative neural network and the decoder auto-regressive generative neural network have the same architecture and the same parameter values.

6. The method of claim 1, wherein the parametric coding parameters are lower-rate than the conditioning sequence, and wherein generating the conditioning sequence comprises repeating parameters at multiple time steps to extend the bandwidth of the parametric coding parameters.

7. The method of claim 1, further comprising: obtaining a bitstream of parametric coder parameters characterizing the input speech, the parameters including the parameters for the first set of time steps; generating, from the parametric coder parameters, a conditioning sequence; generating a reconstruction of the first speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each time step in the first set of time steps: processing a current reconstruction sequence using the decoder auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the time step, wherein the decoder auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the decoder auto-regressive generative neural network on at least a portion of the conditioning sequence; and sampling a speech sample from the possible speech sample values as the speech sample at the time step.

8. The method of claim 7, wherein the speech samples in the current reconstruction sequence include at least one speech sample that was entropy decoded rather than generated using the decoder neural network.

9. The method of claim 1, wherein the encoder and decoder auto-regressive generative neural networks are convolutional neural networks.

10. The method of claim 1, wherein the encoder and decoder auto-regressive generative neural networks are recurrent neural networks.

11. A method comprising: obtaining a bitstream of parametric coder parameters characterizing spoken speech; generating, from the parametric coder parameters, a conditioning sequence; generating a reconstruction of the spoken speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each decoder time step: processing a current reconstruction sequence using an auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the decoder time step, and wherein the auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the auto-regressive generative neural network on at least a portion of the conditioning sequence; and sampling a speech sample from the possible speech sample values as the speech sample at the decoder time step.

12. The method of claim 11, wherein the parametric coding parameters comprise one or more of spectral envelope, pitch, or voicing level.

13. The method of claim 11, wherein the parametric coding parameters are lower-rate than the conditioning sequence, and wherein generating the conditioning sequence comprises repeating parameters at multiple time steps to extend the bandwidth of the parametric coding parameters.

14. The method of claim 1, wherein the decoder auto-regressive generative neural network is a convolutional neural network.

15. The method of claim 1, wherein the decoder auto-regressive generative neural network is a recurrent neural network.

16. A method comprising: processing, at an encoder computer system and using a parametric speech coder, input speech to generate parametric coding parameters characterizing the input speech; generating, by the encoder computer system and from the parametric coding parameters, a conditioning sequence; obtaining, from the input speech, a sequence of quantized speech values comprising a respective quantized speech value at each of a plurality of time steps: entropy coding the quantized speech values, comprising: processing, at the encoder computer system, the sequence of quantized speech values using an encoder auto-regressive generative neural network to compute a respective conditional probability distribution for each of the plurality of time steps, wherein, for each time step, the auto-regressive generative neural network is conditioned on at least a portion of the conditioning sequence; and entropy coding the quantized speech values using the quantized speech values and the conditional probability distributions for the plurality of time steps; and providing the entropy coded quantized speech values to a decoder computer system for use in reconstructing the input speech.

17. The method of claim 16, wherein the parametric coding parameters comprise one or more of spectral envelope, pitch, or voicing level.

18. The method of claim 16, wherein the parametric coding parameters are lower-rate than the conditioning sequence, and wherein generating the conditioning sequence comprises repeating parameters at multiple time steps to extend the bandwidth of the parametric coding parameters.

19. The method of claim 16, wherein the decoder auto-regressive generative neural network is a convolutional neural network.

20. The method of claim 16, wherein the decoder auto-regressive generative neural network is a recurrent neural network.

21. A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement an encoder computer system, the encoder computer system configured to: process, at the encoder computer system and using a parametric speech coder, input speech to determine parametric coding parameters characterizing the input speech; generate, by the encoder computer system and from the parametric coding parameters, a conditioning sequence; process, at the encoder computer system, an input speech sequence that comprises a respective observed sample from the input speech at each of the plurality of time steps using an encoder auto-regressive generative neural network to compute a respective probability distribution for each of the plurality of time steps, wherein, for each time step, the auto-regressive generative neural network is conditioned on at least a portion of the conditioning sequence; determine, at the encoder computer system and from the probability distributions for a first set of time steps of the plurality of time steps, that a decoder auto-regressive generative neural network will not perform poorly in reconstructing the input speech at the time steps in the first set of time steps when conditioned on at least the portion of the conditioning sequence; and in response, provide, at the encoder computer system, parametric coding parameters corresponding to the first set of time steps to a decoder computer system for use in reconstructing the input speech at the time steps in the first set of time steps.

22. The system of claim 21, wherein the encoder computer system is further configured to: determine, at the encoder computer system and from the probability distributions for a second set of time steps of the plurality of time steps, that the decoder auto-regressive generative neural network will perform poorly in reconstructing the input speech at the time steps in the second set of time steps when conditioned on at least a portion of the conditioning sequence; and in response: entropy code, at the encoder computer system and using the probability distributions for the second set of time steps, the speech at the time steps in the second set of time steps to generate entropy coded data for the first set of time steps; and provide, at the encoder computer system, the entropy coded data to the decoder computer system for use in reconstructing the input speech corresponding.

23. The system of claim 21, wherein the encoder computer system is further configured to: obtain a bitstream of parametric coder parameters characterizing the input speech, the parameters including the parameters for the first set of time steps; generate, from the parametric coder parameters, a conditioning sequence; generate a reconstruction of the first speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each time step in the first set of time steps: process a current reconstruction sequence using the decoder auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the time step, wherein the decoder auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the decoder auto-regressive generative neural network on at least a portion of the conditioning sequence; and sample a speech sample from the possible speech sample values as the speech sample at the time step.

24. A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement an encoder computer system, the encoder computer system configured to: process, at the encoder computer system and using a parametric speech coder, input speech to generate parametric coding parameters characterizing the input speech; generate, by the encoder computer system and from the parametric coding parameters, a conditioning sequence; obtain, from the input speech, a sequence of quantized speech values comprising a respective quantized speech value at each of a plurality of time steps: entropy code the quantized speech values, comprising: process, at the encoder computer system, the sequence of quantized speech values using an encoder auto-regressive generative neural network to compute a respective conditional probability distribution for each of the plurality of time steps, wherein, for each time step, the auto-regressive generative neural network is conditioned on at least a portion of the conditioning sequence; and entropy code the quantized speech values using the quantized speech values and the conditional probability distributions for the plurality of time steps; and provide the entropy coded quantized speech values to a decoder computer system for use in reconstructing the input speech.

25. One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to implement an encoder computer system, the encoder computer system configured to: process, at the encoder computer system and using a parametric speech coder, input speech to determine parametric coding parameters characterizing the input speech; generate, by the encoder computer system and from the parametric coding parameters, a conditioning sequence; process, at the encoder computer system, an input speech sequence that comprises a respective observed sample from the input speech at each of the plurality of time steps using an encoder auto-regressive generative neural network to compute a respective probability distribution for each of the plurality of time steps, wherein, for each time step, the auto-regressive generative neural network is conditioned on at least a portion of the conditioning sequence; determine, at the encoder computer system and from the probability distributions for a first set of time steps of the plurality of time steps, that a decoder auto-regressive generative neural network will not perform poorly in reconstructing the input speech at the time steps in the first set of time steps when conditioned on at least the portion of the conditioning sequence; and in response, provide, at the encoder computer system, parametric coding parameters corresponding to the first set of time steps to a decoder computer system for use in reconstructing the input speech at the time steps in the first set of time steps.

26. The computer storage media of claim 25, wherein the encoder computer system is further configured to: determine, at the encoder computer system and from the probability distributions for a second set of time steps of the plurality of time steps, that the decoder auto-regressive generative neural network will perform poorly in reconstructing the input speech at the time steps in the second set of time steps when conditioned on at least a portion of the conditioning sequence; and in response: entropy code, at the encoder computer system and using the probability distributions for the second set of time steps, the speech at the time steps in the second set of time steps to generate entropy coded data for the first set of time steps; and provide, at the encoder computer system, the entropy coded data to the decoder computer system for use in reconstructing the input speech corresponding.

27. The computer storage media of claim 25, wherein the encoder computer system is further configured to: obtain a bitstream of parametric coder parameters characterizing the input speech, the parameters including the parameters for the first set of time steps; generate, from the parametric coder parameters, a conditioning sequence; generate a reconstruction of the first speech that includes a respective speech sample at each of a plurality of decoder time steps, comprising, at each time step in the first set of time steps: process a current reconstruction sequence using the decoder auto-regressive generative neural network, wherein the current reconstruction sequence includes the speech samples at each time step preceding the time step, wherein the decoder auto-regressive generative neural network is configured to process the current reconstruction to compute a score distribution over possible speech sample values, and wherein the processing comprises conditioning the decoder auto-regressive generative neural network on at least a portion of the conditioning sequence; and sample a speech sample from the possible speech sample values as the speech sample at the time step.

28. One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to implement an encoder computer system, the encoder computer system configured to: process, at the encoder computer system and using a parametric speech coder, input speech to generate parametric coding parameters characterizing the input speech; generate, by the encoder computer system and from the parametric coding parameters, a conditioning sequence; obtain, from the input speech, a sequence of quantized speech values comprising a respective quantized speech value at each of a plurality of time steps: entropy code the quantized speech values, comprising: process, at the encoder computer system, the sequence of quantized speech values using an encoder auto-regressive generative neural network to compute a respective conditional probability distribution for each of the plurality of time steps, wherein, for each time step, the auto-regressive generative neural network is conditioned on at least a portion of the conditioning sequence; and entropy code the quantized speech values using the quantized speech values and the conditional probability distributions for the plurality of time steps; and provide the entropy coded quantized speech values to a decoder computer system for use in reconstructing the input speech.


	As shown above, limitations recited in claims 1 – 28 of 11,024,321, in combination, disclose the limitations recited in claims 2 – 21 of the currently pending application. Therefore, claims 1 – 28 of US 11,024,321 and 2- 21 of the currently pending application are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657